Citation Nr: 0810000	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1977 and from November 1978 to January 1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence for 
consideration; however, no additional evidence was submitted 
within that time.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
bilateral hearing loss should be reopened.  The Board further 
finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
the underlying issue, namely whether the veteran's bilateral 
hearing loss was incurred in service.  This issue, as well as 
the issue of entitlement to service connection for tinnitus, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.





FINDINGS OF FACT

1.  In an unappealed March 1989 rating decision, the RO 
denied the veteran's service connection claim for ears (later 
claimed as bilateral hearing loss).

2.  The additional evidence received since the March 1989 
rating decision raises a reasonable possibility of 
substantiating the veteran's bilateral hearing loss claim on 
the merits.


CONCLUSION OF LAW

The March 1989 rating decision denying service connection for 
bilateral hearing loss is final.  New and material evidence 
has been submitted since that decision to reopen this claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of his new and material evidence claim on appeal.



Pertinent Laws and Regulations

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2005, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, this 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Factual background

In March 1989, the RO denied service connection for ears 
(later claimed as bilateral hearing loss) on the basis that 
the evidence failed to show that the disability was incurred 
in service.

The veteran was informed of the March 1989 decision denying 
service connection by letter in March 1989.  He did not file 
a timely appeal; hence, that decision is final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2007).

The "old" evidence

Evidence of record at the time of the March 1989 rating 
decision consisted of the veteran's service medical records.

The service medical records include audiograms dated in 
August 1974, December 1974, January 1976, September 1977, and 
March 1981; these audiograms all show the veteran's hearing 
to be within normal limits.  However, an incomplete 
audiometric evaluation dated in May 1975 shows significant 
bilateral hearing loss.  (Notably, during his Travel Board 
hearing in January 2008, the veteran testified that this May 
1975 hearing test was conducted after a cannon explosion.  
See Travel Board Hearing Transcript at page 6.)  
Nevertheless, a November 1976 audiogram shows mild hearing 
loss in the left ear, and a January 1985 discharge 
examination (also referred to as a Chapter 16 examination) 
shows mild to moderate bilateral hearing loss.

Analysis

The unappealed March 1989 rating decision that denied service 
connection for bilateral hearing loss is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  As explained 
above, the veteran's claim for service connection may be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted evidence (i.e., since March 1989) 
raises a reasonable possibility of substantiating this claim, 
namely whether bilateral hearing loss was incurred in 
service.

The additional evidence submitted in this case includes a 
January 2006 letter from the veteran's private physician, Dr. 
E.D.  In this letter, the doctor refers to the veteran's 
private audiogram from November 2005 and states, "[The 
veteran] may have been exposed to very loud noise while in 
the service which may account for his sensorineural hearing 
loss in both ears..."  See Letter from Dr. E.D., January 6, 
2006.

This January 2006 letter from Dr. E.D. is new and material 
evidence because it suggests that the veteran's bilateral 
hearing loss was incurred in service.  Accordingly, this 
claim is reopened.  See 38 C.F.R. § 3.156 (2007).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to that extent only, the appeal is granted.


REMAND

Having reopened the claim of service connection for bilateral 
hearing loss, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under 38 
U.S.C.A. § 5107(b) (West 2002).

Although the January 2006 letter from Dr. E.D. was sufficient 
to reopen this claim, it is not sufficient alone to enable 
the Board to grant this claim.  The VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines that such 
measures are necessary to decide the claim on appeal.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Competent medical evidence shows that the veteran currently 
does have bilateral hearing loss as well as tinnitus.  During 
a June 2005 VA medical examination, the veteran was diagnosed 
with a "hearing problem" and "popping or tinnitus."  See 
VA Examination Report, June 7, 2005.  Furthermore, during a 
November 2005 private medical examination, the veteran was 
diagnosed with moderate to severe bilateral sensorineural 
hearing loss.  See Letter from Dr. M.D.W., November 18, 2005.

The Board acknowledges the evidence contained in the service 
medical records, including several audiograms showing varying 
degrees of hearing loss as well as multiple reports 
documenting the veteran's complaints of hearing loss and 
popping sounds in both ears.

However, with regard to a medical nexus between any bilateral 
hearing loss or tinnitus that may have been incurred in 
service and the veteran's current such disabilities, the 
evidence of record is not probative.  Specifically, the June 
2005 VA examiner stated: "After reviewing [the veteran's] C-
folder and all the discussion I have done during my exam[,] 
including multiple audiograms, I would have to say that for 
me it will be highly speculative to say whatever hearing loss 
and popping noise are due to noise exposure [in service] or 
not.  For me to give an exit opinion, it is very essential 
that I get a very, very reliable audiogram and which is not 
existing at present.  So, I would have to say that I cannot 
resolve this problem without mere speculation."  See VA 
Examination Report, June 7, 2005.  Additionally, in his 
January 2006 letter, Dr. E.D. reviewed the audiogram 
conducted by Dr. M.D.W. in November 2005 and stated: "[The 
veteran] may have been exposed to very loud noise while in 
the service which may account for his sensorineural hearing 
loss in both ears, the left more than the right."  See 
Letter from Dr. E.D., January 6, 2006.  (To this end, the 
Board notes a potential contradiction in the private medical 
evidence: the November 2005 private examination report 
characterizes the veteran's bilateral sensorineural hearing 
loss "with the right being greater than the left."  See 
Letter from Dr. M.D.W., November 18, 2005.)

In the Board's view, the medical opinions quoted above are 
too speculative to be probative.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  In addition, Dr. E.D.'s 
January 2006 opinion only applied to the veteran's bilateral 
hearing loss, and was silent with regard to his tinnitus.  In 
view of these developments, a new VA examination and nexus 
opinion are warranted in order to fully and fairly evaluate 
both claims on appeal.

During his Travel Board hearing in January 2008, the veteran 
testified that he had undergone a more recent VA audiological 
test in either late 2006 or early 2007, when he presented at 
the VA Medical Center (VAMC) in Baltimore, Maryland with 
complaints about his ears.  See Travel Board Hearing 
Transcript at pages 10-12, 17, 19-20.  The veteran also 
testified that he had presented at the VAMC in Fayetteville, 
North Carolina with complaints about his ears approximately 
five or six times between the years of 1985 and 1989.  See 
id. at pages 23-25, 27, 32-34.  In addition, the veteran 
testified that he had presented at the VAMC in Columbia, 
South Carolina with complaints about his ears several times 
between the years of 1988 and 1991.  See id. at pages 25, 27-
29, 32-35.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the VAMC in 
Fayetteville and request that it provide 
any records pertaining to the veteran 
from 1985 to 1989.  Associate this 
request and all records received with the 
claims file.  If records are unavailable, 
then a negative reply is requested.

2.  The RO should contact the VAMC in 
Columbia and request that it provide any 
records pertaining to the veteran from 
1988 to 1991.  Associate this request and 
all records received with the claims 
file.  If records are unavailable, then a 
negative reply is requested.

3.  The RO should contact the VAMC in 
Baltimore and request that it provide any 
records pertaining to the veteran from 
2004 to the present, including any 
audiological test results from late 2006 
or early 2007.  Associate this request 
and all records received with the claims 
file.  If records are unavailable, then a 
negative reply is requested.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his bilateral hearing loss and 
tinnitus disabilities.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran have bilateral 
hearing loss and/or tinnitus?  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has bilateral hearing loss 
and/or tinnitus, is it as least as 
likely as not (50 percent or more) 
that such disorder(s) are related to 
his periods of active service from 
September 1974 to November 1977 and/or 
from November 1978 to January 1985?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss and tinnitus on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


